News Release TSX:RMX | NYSE Amex:RBYMarch 31, 2010 Rubicon Provides Update on Underground Development at the F2 Gold Zone, Phoenix Gold Project -drilling commenced on the 305 metre (1000 foot) underground level - Rubicon Minerals Corporation (RMX:TSX: RBY.NYSE-AMEX) is pleased to provide an update on the progress of its ongoing underground development work at the F2 Gold Zone, at the Phoenix Gold Project, Red Lake, Ontario. The extension of the Phoenix shaft from 122 to 305 metres below surface has been completed and, following establishment of drill stations and services on the 305 metre (1000 foot) level, Rubicon has commenced drilling utilizing one rig at present from the base of the shaft. A second drill rig is expected to be added at the 305 metre level before the end of April, 2010. Drilling from the 305 level will allow Rubicon to test parts of the F2 Gold System which were either difficult or unfeasible to explore from the existing drill stations on the 122 metre level. As well, drilling with two or three rigs will continue to test shallower parts of the system from the 122 level. An exploration drift on the 305 level will commence around mid-June 2010. This drift will provide access to several zones within the F2 Gold System by facilitating follow up and delineation drilling prior to consideration of a bulk sample. It is estimated that the drift will be within 50 metres of the core of the F2 Zone (see news release and maps dated March 9, 2010) by the end of September, 2010. As this drift proceeds, exploration drilling of the F2 Gold System will continue from both the 122 and 305 underground levels as well as from surface as part of the ongoing 158,000 metre drill program. Approximately two thirds of this drilling is aimed at expanding and discovering new gold zones with the remainder earmarked for infill and delineation drilling. Rubicon Minerals Corporation is a well-funded exploration and development company, focused on exploring for gold in politically safe jurisdictions with high geological potential. Rubicon controls over 65,000 acres of prime exploration ground in the prolific Red Lake gold district of Ontario which hosts Goldcorp's high-grade, world class Red Lake Mine. In addition to its Red Lake holdings, Rubicon also controls over 380,000 acres surrounding the Pogo Mine in Alaska as well as 225,000 acres in northeast Nevada. Rob McEwen, President and CEO of McEwen Capital and former Chairman and CEO of Goldcorp, owns 21.4% of the issued shares of the Company. RUBICON MINERALS CORPORATION "David W.
